Citation Nr: 1628469	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  13-00 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 40 percent for lumbar spine intervertebral disc disease and degenerative joint disease.   

2.  Entitlement to an increased disability rating in excess of 30 percent for headaches.     

3.  Entitlement to service connection for residuals of traumatic brain injury.   

4.  Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disorders (TDIU). 


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney at Law



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to February 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a march 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2016, the Veteran withdrew his request for a hearing before the Board.  38 C.F.R. § 20.704(e) (2015).

In May 2016, the Veteran, through his representative, submitted a waiver of initial consideration by the agency of original jurisdiction (AOJ) of evidence received into the record since the last supplemental statement of the case.  38 C.F.R. § 20.1304(c) (2015).

In a May 2016 statement, the Veteran's attorney raised the issue of entitlement to TDIU based upon service-connected disabilities.  This issue is part and parcel of the claims for increased evaluations.  The Board finds that its jurisdiction in this matter has been triggered and the issue will be discussed in the Remand and has been added to the title page of this decision.  See Rice v. Shinseki, 22 Vet. App. 447, 453   (2009). 

The Board acknowledges that the Veteran has initiated an appeal as to the issue of recognition of his child as a helpless child, as adjudicated in a January 2016 decision.  See May 2016 notice of disagreement.  The record shows that the AOJ is still taking action on this issue.  As such, the Board will not take action on this issue at this time and refers it to the AOJ for appropriate action.

The issues of service connection for residuals of traumatic brain injury and entitlement to TDIU are REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The service-connected lumbar spine intervertebral disc disease and degenerative joint disease are not manifested by ankylosis of the lumbar spine or incapacitating episodes lasting a duration of at least 6 weeks during a 12 month period or separate neurological manifestations in the right lower extremity.    

2.  For the entire time period of the appeal, the radiculopathy of the left lower extremity is productive of mild incomplete paralysis without evidence of moderate, moderately-severe, or severe incomplete paralysis or complete paralysis.

3.  The service-connected headaches are characterized by weekly headaches with less than half of the attacks prostrating and the service-connected headaches do not more closely approximate very frequent and prolonged prostrating attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability evaluation in excess of 40 percent for the service-connected lumbar spine intervertebral disc disease and degenerative joint disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2015).

2.  The criteria for the assignment of a disability rating in excess of 10 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).

3.  The criteria for the assignment of a disability evaluation in excess of 30 percent for headaches have not been met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  VA has met its duty to notify in July 2009 letter.  Thus, adjudication of the claims at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims being decided herein, and the duty to assist requirements have been satisfied.  VA treatment records dated from 1986 to 2012, Social Security Administration (SSA) records, and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  

VA provided examinations in February 2010 to obtain medical evidence as to the nature and severity of the service-connected disabilities.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate, as they are predicated on consideration of the medical records in the Veteran's claims file, as well as specific examination findings and the Veteran's lay statements as to medical history and symptoms.  The VA examiners performed a comprehensive examination based on review of claims file, solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  The examination reports are accurate and fully descriptive, and fully address the criteria necessary to effectively evaluate the Veteran's service-connected disability.  The Board notes that in Correia v. McDonald, No. 13-3238 (U.S. Vet. App. July 5, 2016), the U.S. Court of Appeals for Veterans Claims interpreted 38 C.F.R. § 4.59 as requiring examinations to include certain range of motion testing of joints whenever possible.  Even assuming such was not accomplished in this case as to the lower back disorder, the Board points out that the Veteran is rated at the maximum schedular evaluation for a back disorder based on limitation in range of motion, short of ankylosis.  Consequently, remand for the panoply of range of motion studies contemplated by the Court would serve no purpose other than unnecessary delaying of the appeal.

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

2.  Increased Rating: Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.   

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court has held that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (the Court noted a distinction between claims stemming from an original rating versus increased rating).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that, in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

It is the defined and consistently applied policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of a veteran.  See 38 C.F.R. § 4.3.

Diagnostic Code 5235, Vertebral fracture or dislocation; Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic Code 5237, Lumbosacral or cervical strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, Spondylolisthesis or segmental instability; Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal fusion; and Diagnostic Code 5242,  Degenerative arthritis of the spine; are rated under the following new general rating formula for diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 40 percent evaluation will be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.  Id.

Note (1):  Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Under Diagnostic Code 5243, a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id. 

Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.  

Diagnostic Codes 8520-8730 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia.  38 C.F.R. § 4.124a, Diagnostic Codes 8520-8730.  Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  38 C.F.R. § 4.124a.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id.  

The term "incomplete paralysis," with respect to peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the lesion or to partial regeneration.  Where the involvement is wholly sensory, the rating should be for mild, or at the most, moderate symptomatology.  38 C.F.R. § 4.124a.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, a 10 percent rating is warranted for characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent rating is assigned for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

3.  Analysis: Increased Rating for Lumbar Spine Disability

The Veteran asserts that a higher disability rating is warranted for the service-connected lumbar spine intervertebral disc disease and degenerative joint disease.  The 40 percent rating currently assigned to the service-connected lumbar spine disability has been in effect since October 16, 2002.  

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a disability evaluation in excess of 40 percent for the service-connected lumbar spine disability.    

Under Diagnostic Codes 5235, in order for a 50 percent rating to be assigned, the evidence must establish unfavorable ankylosis of the entire thoracolumbar spine.  In order for a 100 percent rating to be assigned, the evidence must establish unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.  

The medical evidence of record does not document unfavorable ankylosis of the spine.  The VA examination dated in February 2010, the VA treatment records, private medical records and the SSA records establish that the Veteran has limited motion of the lumbar spine, but there were no findings of ankylosis.  There are no examination findings of ankylosis.  Thus, on this basis, a higher rating is not warranted under Diagnostic Codes 5235 to 5242.

The rating criteria are intended to take into account functional limitations; therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45, could not provide a basis for a higher evaluation.  In any event, additional functional limitation warranting a higher evaluation is not been shown.  The February 2010 VA examination report indicates that the VA examiner opined that there was objective evidence of pain on motion.  The VA examiner reported that pain caused additional limitation of motion with repetitive motion and this additional limitation of motion was minus 5 degrees on flexion, extension, left and right lateral rotation and left lateral flexion.  The Board finds that the 40 percent rating assigned to the lumbar spine disability contemplates the functional loss due to pain, weakness, fatigability, or incoordination caused by the lumbar spine disability.  The Rating Schedule indicates that the 40 percent rating under the General Rating Formula for Disease and Injuries of the Spine is assigned for limited forward flexion to 30 degrees or less; forward flexion of the lumbar spine is limited to 10 to 15 degrees.  38 C.F.R. § 4.71a.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

A higher rating is not warranted under Diagnostic Code 5243.  The evidence does not establish that the service-connected lumbar spine disability causes incapacitating episodes having a total duration of at least six weeks during a 12 month period on appeal.  The February 2010 VA examination report indicates that the Veteran had severe spinal flare-ups weekly and the flare-ups lasted hours.  He reported that he was often unable to get out of bed during the flare-ups.  The flare-ups went away on its own and the Veteran would take gabapentin during the flare-ups.  The Board finds that this frequency of the flare-ups does not amount to a duration of at least 6 weeks during the past 12 months.  Further, the VA treatment records and private records do not serve to document any incapacitating episodes.  The medical evidence of record does not show physician-prescribed bed rest, which is the requirement for an incapacitating episode.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  

SSA records indicate that in the July 2012 evaluation report, the SSA medical doctor indicated that she believed the Veteran was exaggerating his symptoms but there was pathology and the Veteran was partially credible.  The July 2012 SSA medical examination revealed that the Veteran had complains of low back pain and he took pain medication with good relief.  It was noted that the Veteran ambulated with aid of cane but actually ambulation was within normal limits.  When asked to perform range of motion testing, he was very stiff and had decreased flexion, decreased lateral bending, and decreased lateral flexion.  However when the examiner tried to force the Veteran a little bit, range of motion was almost normal.  There was lumbar spine paraspinal lumbar spasm and reproducible tenderness in lower facets without any particular variation.  Straight leg raise was completely negative.  Sensory exam intact except for subjective complaints.  The diagnosis was chronic lumbalgia with confirmation of herniation at L4-5 possibly L5-S1 and compression of right S1 nerve root.  The examiner noted that the Veteran appeared to complain verbally a lot no matter what he did, the examiner noted that she believed he was exaggerating his symptoms although there was pathology.  The examiner did not believe the Veteran was totally incapacitated.  

The Board finds that the weight of the evidence does not establish that the service-connected lumbar spine disability causes incapacitating episodes having a total duration of at least six weeks during a 12 month period on appeal.  Thus, the Board finds that a disability evaluation in excess of 40 percent for the lumbar spine disability is not warranted under Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

The Board also considered whether the service-connected lumbar spine disability causes a separate neurological disability and if so, the Board must evaluate any associated objective neurologic abnormalities under an appropriate diagnostic code.  38 C.F.R. § 4.71a. 

Service connection is in effect for left leg radiation associated with the lumbar spine disability and a 10 percent disability rating is assigned under Diagnostic Code 8521 from October 16, 2002.  After a review of the evidence, the Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the service-connected lumbar radiculopathy of the left lower extremity.  The weight of the evidence shows that the service-connected radiculopathy of the left lower extremity is productive of no more mild impairment.  The medical evidence shows that the Veteran has symptoms of occasional radicular pain down the left leg.  The pain is described as tingling, electric, and stinging.  Muscle strength was 4/5 in the hip and knee extension and flexion.  It was noted that the Veteran seemed to have decreased sensation of the left side of the body and the Veteran may have a superimposed decrease in the L5-S1 dermatomes.  See the February 2010 VA examination report.  December 2010 EMG and nerve conduction findings showed evidence of active left L5/S1 radiculopathy. 

The weight of the evidence does not show moderate, moderately-severe, or severe incomplete paralysis or impairment.  The evidence does not demonstrate complete paralysis of the affected nerve.  Rather the medical evidence of record shows at most, mild incomplete paralysis of the left lower extremity.  For these reasons, the Board concludes that the weight of the evidence supports no more than the 10 percent rating that is currently assigned for the service-connected radiculopathy of the left lower extremity.  The preponderance of the evidence is against the assignment of a rating in excess of 10 percent under Diagnostic Code 8521 for radiculopathy of the left lower extremity.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for an increased disability rating must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

The Board finds that the weight of the competent and credible evidence shows that the service-connected lumbar spine disability is not manifested by a separate neurological manifestation of the right lower extremity.  There are findings of radiating pain to the right lower extremity.  See the April 2012 VA treatment record and the September 2010 records from the veteran's private chiropractor.  However, right lower extremity radiculopathy or other nerve impairment has not been detected on EMG or nerve conduction studies.  The VA examination report dated in February 2010 shows a diagnosis of radiculopathy of the left lower extremity not the right lower extremity.  Right lower extremity radiculopathy has not been confirmed on EMG or nerve conduction studies in December 2010.  The July 2012 SSA evaluation did not detect or diagnose right lower extremity radiculopathy or other nerve impairment on the right.  On evaluation in July 2012, straight leg raise was completely negative.  Motor exam was 5/5 throughout with no atrophy.  Sensory exam was intact except for subjective complaints.  Deep tendon reflexes were somewhat diminished in both knees but present at about 2+.  The Board finds that the weight of the competent and credible evidence shows that the service-connected lumbar spine disability is not manifested by a separate neurological manifestation of the right lower extremity.  The Board further points out the General Rating Formula for spine disabilities specifically contemplates radiating pain.  38 C.F.R. § 4.71a.  Thus, the symptoms of radiating pain in the right lower extremity are contemplated in the current 40 percent rating.  A separate disability rating for neurologic manifestations of the right lower extremity is not warranted.

The evidence preponderates against the claim for a disability evaluation in excess of 40 percent for the service-connected lumbar spine disability and the appeal is denied.

4.  Analysis:  Increased Rating for Headaches

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a disability evaluation in excess of 30 percent for migraine headaches under Diagnostic Code 8100. 

In order to meet the criteria for a higher disability rating the Veteran must experience frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The weight of the evidence indicates that the Veteran is not entitled to a disability rating in excess of 30 percent.  The February 2010 VA examination report indicates that the Veteran reported that the headaches occurred almost daily and they are bifrontal that at times, wraps from temple to temple, and usually last hours.  The Veteran admitted to photo/phonophobia, nausea, photopsias, and occasional vertigo.  He usually goes to a dark room to get relief and uses triptan (Zomig and Imitrex) medications with some limited relief.  He also uses Ibuprofen 3 times weekly. 

The VA examiner noted that the Veteran continues to report significant problems due to his headaches and the headaches do have some migrainous features; however the Veteran was not being adequately treated for these headaches and he was not on a prophylactic medication to help prevent or lessen the frequency of the headaches.  The VA examiner further noted that the Veteran's description fits transformed migraine or chronic daily headache and could be connected to the overuse of certain analgesic medications (Zomig, Imitrex, and ibuprofen). The Veteran would benefit better management of these headaches by the Neurology service.  If adequate treatment fails then one could consider that his disability due to these headaches has in fact worsened. 

The VA examination report notes that the frequency of the headaches during the past 12 months was weekly.  The Veteran was not treated with continuous medication.  He took Ibuprofen 800 mg usually 3 times weekly and Zomig less than twice weekly.  The headache severity was less than half of the attacks are prostrating.  The usual duration of headache was hours. 

The weight of the evidence of record establishes that the Veteran's headaches are not manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran reported having headaches weekly and the headaches lasted for hours.  The VA examiner noted that less than half of the headaches were prostrating.  The Board finds that the frequency of the prostrating headaches, reported to be prostrating less than half the time, does not more closely approximate very frequent completely prostrating and prolonged attacks.  

The VA treatment records, private medical records, and the SSA records do not document that the headaches are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  VA treatment records show that in October 2010, the Veteran reported that he continues to have migraine headaches and that the Zomig works but it takes a while.  An August 2011 VA treatment record notes that the Veteran's migraine headaches were increasing and he took Imitrex which worked.  An April 2012 VA treatment record notes that the Veteran reported that he had migraine headaches that were occurring 1 or 2 times a year but were now occurring once a month or so.  The diagnosis in pertinent part was migraines headaches with nausea.  A September 2012 VA treatment record indicates that the Veteran reported having headaches 2 or 3 times a week.  The VA treatment records do not document very frequent completely prostrating and prolonged attacks.  

The SSA records indicate that the Veteran reported that the migraine headache was one of his disabilities.  However, the July 2012 SSA evaluation report does not document headache complaints.  SSA found that the Veteran was not disabled and was not totally incapacitated.  SSA further indicated that additional information was needed from the Veteran to continue processing the SSA claim including functional information, additional information regarding alleged depression, or consultative exams.  Multiple requests were made and the Veteran failed to respond.  

The weight of the evidence shows that the headaches do not cause severe economic inadaptability.  There is evidence that the Veteran worked at times during the pendency of the appeal as a taxi driver or driver.  See the September 2011 records from Dr. E.F. and the September 2010 records from Dr. W., the Veteran's chiropractor.  Further, as noted above, in July 2012, SSA found that the Veteran was not totally incapacitated and he had some skills for sedentary work.  Therefore, the Veteran does not meet the criteria for a disability rating in excess of 30 percent for headaches under Diagnostic Code 8100.  

The Board acknowledges that the Veteran reports that he is currently unable to work.  Nevertheless, the Veteran has been assigned a disability rating of 30 percent, and the criteria for a 30 percent disability rating anticipates prostrating attacks on a monthly basis.  Id.  Therefore, the Veteran's disability rating takes into consideration economic losses due to time off from work, because prostrating attacks on a monthly basis are reasonably likely to cause an individual to miss time off from work without causing them severe economic inadaptability.  The Veteran has not identified, and the evidence does not otherwise show, that he is unable to complete his daily work, or that he has lost substantial time from work because of his headaches.

Accordingly, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the Board finds that the weight of the evidence indicates that the criteria for a disability rating in excess of 30 percent for headaches have not been met, and an increased disability rating for headaches is denied.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.


5.  Extraschedular and Other Considerations

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected lumbar spine disability and headaches.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

The Board finds that the schedular evaluations assigned for the Veteran's service-connected lumbar spine disability and headaches are adequate in this case.  The Veteran's primary low back symptoms include limitation of motion and pain which are contemplated in the schedular rating that is assigned and through consideration of 38 C.F.R. §§ 4.40, 4.45, and addressing the relevant case law.  The rating criteria for spine disabilities reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Hence, as the schedular rating reasonably describes the Veteran's disability picture for the lumbar spine disability, the assigned schedular evaluation is adequate. 

The Board finds that the symptomatology and impairment for headaches are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran has complained of frequent painful headaches that occasionally rise to the level of prostrating attacks, but the schedular rating criteria specifically contemplates prostrating headaches.  Additionally, the Veteran has alleged that he suffers economic hardship as a result of his headaches; however, the schedular rating criteria also considers economic inadaptability.  Moreover, even if the Veteran has experienced headache symptomatology that is not specifically enumerated in the schedular rating criteria, the fact remains that the schedular rating criteria direct VA to consider whether the Veteran's headaches are productive of severe economic inadaptability.  In so doing, VA is required to consider all of the Veteran's headache symptomatology within the confines of the schedular rating criteria.  The Board, therefore, finds that his symptomology and impairment are more than contemplated by the schedular criteria.  Accordingly, referral for extraschedular consideration is not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.



ORDER

A disability rating in excess of 40 percent for the service-connected lumbar spine disability is denied. 

A disability rating in excess of 30 percent for the service-connected headaches is denied. 


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  

In February 2010, the Veteran was afforded a VA examination to help assess the nature and residuals of the in-service traumatic brain injury (TBI).  The Veteran's attorney argues that the examination was inadequate since it was performed by a nurse practitioner not a medical doctor.  The Veteran's attorney noted that the Veteran had symptoms that may be the result of TBI and the VA examiner did not address these symptoms.  The attorney indicated that the service treatment records documented the head injury in November 1980 and document an occasional nervous problem (February 9, 1981), throbbing pain with redness of the eyes (February 26, 1981), weakness and dizziness (July 20, 1984), and multiple somatic complaints (August 18, 1986).  A post service progress note dated October 14, 2009 indicates that the Veteran had a mildly depressed affect and he suffered from insomnia.  The attorney noted that the February 2010 VA examination report indicates that the Veteran had difficulty falling asleep and chronic fatigue, deceased attention, difficulty concentrating, and memory loss.  The attorney also pointed out that the VA examiner who performed the VA orthopedic examination stated that the Veteran's decreased sensation on the left side of the body may be of "cerebral pathology" not spinal pathology.  The attorney indicated that the VA examiner ignored all of these symptoms and appears to question whether the Veteran sustained a head injury in active service.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that a remand is necessary to obtain a new examination and opinion regarding any residuals of TBI.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the claimant.  The Court further held that when evidence of unemployability is submitted at the same time that the claimant is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In May 2016, the Veteran's attorney stated that the Veteran is no longer able to work due to his service-connected disabilities.  Hence, the claim will be remanded so that additional development on this issue may be accomplished. 

On remand, the Veteran should be provided notice regarding the information and evidence necessary to substantiate a TDIU and be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  

Accordingly, the case is REMANDED for the following actions:

1.  Provide notice to the Veteran regarding the information and evidence necessary to substantiate a TDIU and request the Veteran to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  

2.  Schedule the Veteran for a VA TBI examination by a neurologist to determine nature and likely etiology of the claimed residuals of TBI.  The claims file should be provided to the VA physician.  All necessary tests should be performed.  Regarding the TBI, the Veteran may need to be scheduled for multiple examinations to examine each area of dysfunction that may have resulted from the in-service TBI.  The VA physician should provide the following opinion with supporting rationale: 

Is it as likely as not (50 percent probability or greater) that the Veteran has residuals from the head injury sustained during service? 

If the VA physician opines there are residuals, the examiner should identify the residual and indicate the severity.  

The VA physician is specifically requested to identify all residual symptoms (including all subjective complaints) that are determined to be related to the Veteran's in-service head injury.  

3.  After completing all indicated development, readjudicate the claims on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


